Gilbert, J.,
specially concurring; dissenting in part.
The proper county authorities may levy a tax of not exceeding 100 per cent, of the State tax to pay accumulated debts and current expenses of the county, without a recommendation of the grand jury., Sheffield v. Chancy, 138 Ga. at p. 686; Southwestern R. Co. v. Wright, 156 Ga. 1 (2). In answering a question certified by the Court of Appeals, this court held: “Under the Civil Code (1910), § 507, the proper county authorities can levy a tax of 100 per cent, of the State tax to pay current expenses of the county, but a levy to pay both accumulated debts and current expenses or a levy for either of these purposes must not exceed 100 per cent, of the State tax.” Central of Ga. Ry. Co. v. Wright, 156 Ga. 13. It must be conceded, as is contended by plaintiff in error, that Civil Code § 507 does not, in terms, authorize the levy of any tax. That section does not contain any reference to a tax levy of any kind for any purpose. It reads: “When debts have accumulated against the county, so that one hundred per cent, on the State tax, or the amount specially allowed by local law, *34can not pay the current expenses of the county and the debt in one year, they shall be paid off as rapidly as possible, at least twenty-five per cent, every year.” Obviously that section merely imposes a duty on county authorities to pay “at least twenty-five per cent, every year” of accumulated debts and current expenses, when 100 per cent, on the State tax will not pay all of such obligations. It does contain an assumption that the county authorities must use an amount equal to 100 per cent, on the State tax, if necessary, for the payment of “accumulated debts and current expenses.” Necessarily a tax must be levied to raise such an amount of money. The inference was stronger when in earlier codes this section was placed immediately after section now numbered 513. Indeed, it would seem that the duty so to do is necessarily implied. “The delegation of power to tax need not be express, but may be implied from the grant of other powers which can not be exercised without taxation. The rule is the same as in case of delegation of power to municipal corporations.” Cooley on Taxation (4th ed.), § 119. “It is sometimes said that "there is no such thing as taxation by implication.' This means merely that municipalities have no inherent power of taxation, but must look to the constitutional or statutory grant for their authority to tax. It does not mean that the power to tax may not be implied, in a proper case, from the grant of other powers requiring for their exercise the imposition of taxes. The authority to tax, however, is never left to implication unless it be a necessary implication. In a proper case, the power to tax need not be expressly conferred on municipalities, but may be implied from the grant of other powers. For instance, unless the constitution requires the delegation of the power to tax to be express, and in the absence of constitutional limitations or restrictions, it is almost universally held that authority to tax is included in express power to contract municipal debts for specific objects; but the power to tax exists in such a case only when such a grant is deemed to have been within the intention of the legislature, and hence there is no authority to tax where the statute authorizing the debt makes provision for payment other than by taxation. So there is no implied authority to tax to pay municipal debts where such debts were not contracted pursuant to express authorization of the legislature.” Cooley on Taxation (4th ed.), § 133.
*35I am not unaware of the general rule that statutes levying taxes upon the citizen will be strictly construed. There is also another rule, that abuse of taxing power will not be presumed. However, it has been several times held that under section 507 such a tax was authorized. Should it be considered that such decisions were unsupported in logic and reason, these decisions have long been recognized, and the General Assembly, throughout all these years, has failed to enact any legislation for the purpose of correcting the rule laid down by the court. The taxes authorized in sections 508 and 510 are in addition to the tax authorized in section 507. We were formally requested to review and overrule the following cases, holding as above stated: Wright v. Southern Ry. Co., 146 Ga. 581; Southern Ry. Co. v. Wright, 154 Ga. 334; Southwestern R. Co. v. Wright, 156 Ga. 1. The request was denied, the court adhering to the decisions. We are therefore bound by them.
The phrase, “accumulated debts,” as used in the Civil Code (1910), § 507, and under § 513, par. 1, referred to as “legal indebtedness of the county due or to become due during the year, or past due,” means debts or temporary loans to supply casual deficiencies of revenue, as contemplated in article 7, section 7, paragraph 1, of the constitution of Georgia (Civil Code (1910), § 6563); and does not include obligations legally incurred by the county for current expenses or county purposes other than debts or loans to supply casual deficiencies of revenue within the above constitutional provision, whether considered during the year in which they were lawfully contracted or in some year thereafter when still binding obligations of the county due to non-payment as contemplated. Dawson v. Dawson Waterworks Co., 106 Ga. 696; Seaboard &c. Ry. Co. v. Wright, 157 Ga. 722. Under our decisions all lawful obligations are “legal liabilities,” and the county authorities are bound to levy a tax to pay them. The tax therefor is levied as “other lawful charge against the county,” falling under paragraph 9 of section 513. But they are not debts as contemplated in the constitution, nor “legal indebtedness” falling under section 513, par. 1. “With a legal indebtedness and the terms of payment fixed upon a county in a manner prescribed by the constitution, with the right in the creditor to proceed by mandamus to compel the levy of a tax for the purpose of its pay*36ment, with a provision for the levy of the difference between the amount of the current expenses and the amount of the State tax, and a requirement for the payment of.at least twenty-five per cent, per annum, the recommendation of the grand jury could neither prevent nor assist in the carrying out of the law in this regard, and it would be more ornamental than substantial. If the indebtedness is a contractual one and is legal under the constitution and law, it requires no recommendation of the grand jury to levy a tax for the difference between current expenses and one hundred per cent.” Sheffield v. Chancy, supra. We are dealing in the present case with contractual debts. In Wilson v. Gaston, 141 Ga. 770 (supra), the suit was for iron piping used in constructing culverts. At the time the piping was delivered a warrant for the agreed price was -issued, payable during the year. When the warrant fell due, all moneys in the treasury provided for its payment had been applied to other purposes, on account of unusual expenses which the treasurer had paid indiscriminately; and the warrant was not paid. The suit was based on the ground that the commission was not authorized to create a debt within the meaning of the constitution. It was not denied that the commission could legally buy the piping. The court held that the transaction amounted to a “legal liability,” but “did not involve the creation of a debt by the county within the meaning of the constitution.” The only contention interposed was not sound, and hence the judgment. The circumstances showed that the liability was due to a casual deficiency in revenue. It appears from the agreed statements of facts in the present case that the County of Spalding, in paragraph 1 of the tax levy, included, “to pay the legal indebtedness due or to become due during the year, or past due,” large sums incurred as current expenses of the county, and in the levy the respective amounts of each, “debts” and “current expenses,” were not indicated. Therefore I am of the opinion that the entire levy in this paragraph is void. Sullivan v. Yow, 125 Ga. 326; Garrison v. Perkins, 137 Ga. at p. 758. See Commissioners v. Porter, 103 Ga. 613, 618, for reference to phrase, “other lawful charges.” Any ruling to the contrary collides with the constitution of Georgia. Civil Code (1910), § 6563.
The proper county authorities “have power to raise a tax for ‘county purposes,' over and above the tax they are herein-*37before empowered to levy, and not to exceed fifty per cent, upon the amount of the State tax for the year it is levied: Provided, two thirds of the grand jury, at the first or spring term of their respective counties, recommend such tax.” Civil Code (1910), § 508. It will be observed that the tax authorized in this section is for “county purposes.” “County purposes” is a broader term than “current expenses.” For elaboration see Seaboard &c. R. Co. v. Wright, supra. In the act of the legislature (Ga. Laws 1821, p. 115) from which this section was taken it was designated as “a tax extraordinary of the general State tax.” In the Code of 1860 and in all subsequent codes, the language just quoted has been omitted. That it is a tax for county purposes, and a tax over and above the tax authorized by the preceding section of the act and code, must be conceded. I agree with counsel for plaintiff in error that a portion of the words quoted above, — “extraordinary of the general State tax,” — leads to confusion, and I have been unable to arrive at any satisfactory solution of the problem as to why those words were employed. Possibly the words were inadvertently used because of some ill-adjusted amendment or some error of a clerk or of the printer. Possibly the codifiers in all of the codes omitted the quoted expression because the code section was clearer without those words, and because they tended to confusion and doubt. The Code of 1860 was prepared under legislative act by David Irwin, T. R. R. Cobb, and Richard H. Clark, all eminent and learned lawyers, especially fitted for the duty imposed. That duty was “to prepare for the people of Georgia a Code, which should, as near as practicable, embrace in a condensed form the laws of Georgia, whether derived from the common law, the constitution, the statutes of the States, the decisions of the Supreme Court, or the statutes of England, of force in this State.” In the report to the legislature of the three commissioners named above as the codifiers, it was said: “Thus interpreting the act of the legislature prescribing their duties, the commissioners entered upon the discharge of those duties, seeking not only to condense and arrange the verbose and somewhat chaotic mass of the statutes of Georgia, but also to interweave therewith those great leading principles of jurisprudence, necessary to fill out and make perfect the body of our laws, of which the statutes constituted but. disjointed parts.” (Italics mine.) *38In Sheffield v. Chancy, supra, it was said that the question of county taxation under §§ 507 and 508 was “far from clear.” It is interesting to note that counsel for both plaintiff in error and defendant in error have made the claim in their very scholarly briefs that the decisions of this court on the question involved left the law thereof in a “chaotic” condition; plaintiff in error insisting that said condition begins with the decision in Wright v. Southern Ry. Co., supra, where it is claimed this court first held that under section 507 the county authorities were authorized to levy a tax of 100 per cent, of the State tax, to pay accumulated debts and current expenses. Counsel for defendant in error insist that the “chaotic” condition existed long before that decision, but that the matter was clarified and the “chaotic” condition ended with the decision in the last-cited case. I fear that the law here involved will continue to appear not entirely clear to some whose duty it will be to levy taxes or to resist such levies.
Under the Civil Code (1910), § 510, county authorities are authorized to levy a tax without a recommendation of a grand jury, but the authorization is for specific purposes: (1) to discharge any judgment that may have been obtained against the county, (2) to pay any debt for the payment of which there is a mandamus, and (3) for the necessary current expenses of the year.” (Italics mine.) From the language of this section it will be seen that the taxes here authorized are to meet an emergency, and are limited strictly to those things which are absolutely essential to enable the county to go forward until further authority is obtained. Judgments already obtained against the county must be paid; a mandamus must be obeyed; and lastly, while current expenses are provided for, they are limited to necessary current expenses. No other taxes are authorized to be levied under this section, whatever may be the needs or apparent needs of the county, or whatever may be the judgment of county officials as to the merits of some enterprise deemed beneficial to the public. Moreover, while the amount of this tax is not expressly limited in the code section, under decisions of this court it has been limited to 50 per cent, of the State tax. The limit is placed upon the ground, that, reading all the sections together and considering the limitations in section 508, the legislature did not intend an unlimited tax to be levied for the limited purposes named in section *39510. Sheffield v. Chancy, supra; Waller v. Perkins, 52 Ga. 234.
The majority opinion, in discussing section 510, quotes as follows: “if they [the grand jury] adjourn without taking any action thereon, . . such ordinaries may levy the necessary tax without such recommendation.” This language will lead to confusion, because a portion of the section is omitted which is essential to a proper understanding of it. To say that under section 510 the “necessary tax” may be levied, without also stating that the “necessary tax” is also specified in the same section, will be misleading. The purposes for which the tax may be levied are as stated above.
The ruling by the majority that under the Civil Code (1910), § 507, without a grand-jury recommendation, a tax of more than 100 per cent, on the State tax may be levied to pay accumulated debts and current expenses of the county, is not required in the ease, as may be seen by reference to the statements of facts preceding the majority opinion. It is therefore obiter dictum, and may lead to further confusion.
The foregoing views lead me to dissent from the rulings made by the majority in headnotes 2 and 4, and in the corresponding divisions of the opinion, as well as from the affirmance of the judgment excepted to in the main bill of exceptions. I concur specially in the other headnotes and corresponding divisions of the opinion.